Citation Nr: 1541049	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for bilateral pes planus, in excess of 10 percent prior to July 23, 2012 and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) which granted service connection for bilateral pes planus and assigned an initial 10 percent rating, effective April 22, 2003.  In a subsequent August 2012 rating decision, the RO granted a 30 percent rating for bilateral pes planus, effective July 23, 2012, creating a staged rating.     

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2015; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014).  During the July 2015 videoconference hearing, the Veteran identified updated treatment at BK Podiatry Center since December 2014.  Accordingly, the Board finds that a remand for such records is necessary.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).   

In a December 2014 statement and during a July 2015 hearing testimony, the Veteran reported that bilateral pes planus had worsened since his last VA examination in July 2012.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  For these reasons, a remand for an updated examination is necessary to assess the current severity of the service-connected pes planus.

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary release forms, the AOJ request outstanding private treatment records from BK Podiatry dated from December 2014 to present.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.

2. The AOJ should schedule the Veteran an updated VA examination of the feet to determine the current severity of service-connected bilateral pes planus.  All indicated tests should be performed and the findings reported in detail.  The examiner should describe the functional impairment due to the Veteran's service-connected pes planus.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




